UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 28, 2011 Date of reporting period: March 1, 2010  August 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Income Strategies Fund Semiannual report 8 | 31 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 11 Your funds expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 20 Financial statements 21 Message from the Trustees Dear Fellow Shareholder: More than two years have passed since the global financial crisis reached its peak in September 2008. Although conditions have improved since then, investors find themselves in uncertain territory again today. And while the economic recovery has been painfully slow, corporate America is showing signs of health. Companies have posted impressive earnings results this year and have taken advantage of low interest rates to gain more financial flexibility going forward. We believe Putnams risk-focused, active-management approach is well-suited for pursuing opportunities for shareholders in todays volatile investment environment. Compared with 2009s bull market, times like these require a greater degree of investment analysis and security-selection skill. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Pursuing income through a diversifi ed portfolio of bonds and stocks Current income consistent with prudent risk is an important objective for a growing number of investors, particularly those who are in or approaching retirement. Yet, in todays relatively low-yield environment, many investors face an uncomfortable trade-off. Achieving their target income level means taking on greater risk, since higher- yielding securities usually have lower credit quality and may be quite volatile. For example, high-yield corporate bonds or government debt from emerging -market countries have proved rewarding over the long term, but income- oriented investors may not be comfortable with the ups and downs in performance that these securities can experience over the short term. Putnam Income Strategies Fund uses a broad-based diversification strategy with the goal of reducing volatility from higher- yielding investments. The fund pursues its objectives by investing in a broad range of asset classes  including several types of bonds and stocks  and by carefully managing risk. The funds secondary objective is capital apprecia tion, which may help offset the negative effect that inflation can have on the purchasing power of an income- oriented portfolio. Investing across a variety of asset classes has been shown to be a prudent strategy for long-term investors because it helps smooth the ups and downs of the market. In addition, the funds mix of holdings is managed dynamically to respond to changing opportunities  and risks  in global markets. The portfolio managers combine insights from proprietary research with diversification expertise. They draw on the work of Putnams fixed- income group as well as that of our global equity research analysts, who cover more than 1,000 stocks worldwide. The insights of Putnams economists and currency specialists are also brought to bear on the portfolio management process. This comprehensive approach helps the fund pursue its investment objectives as it seeks to take advantage of ever- changing market conditions. Consider these risks before investing: International investing involves certain risks, such as currency fl uctuations, economic instability, and political developments. Additional risks may be associated with emerging -market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater fl uctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage
